Mathews, J.,
delivered the opinion of the court.
In this case a motion is made on the part of the appellee to dismiss the appeal, on the grounds that the record does not contain all the evidence on which the case was adjudged in the court below, and that no statement of facts was made out, as required by law. The record exhibits no statement of facts, and the certificate of the clerk shows that the testimony taken in open court, was not reduced to writing; under these circumstances, it is impossible for the appellate court to examime and decide the case on its merits.
It is, therefore, ordered, adjudged and decreed, that the appeal he dismissed at the costs of the appellant.